Title: From Thomas Jefferson to Henry Lee, 24 April 1806
From: Jefferson, Thomas
To: Lee, Henry


                        
                            Sir
                            
                            Washington Apr. 24. 1806.
                        
                        After delivering my letters to Dr. Jones, I recieved one from mr Thomas Strode, to whom I presume the father
                            had mentioned what had passed between him and myself here. my enquiry of him here had arisen merely from the accident of
                            his coming here while my letter to you was still in my own hands, and to refresh my own memory as to what had been stated
                            to me. I did not suppose he would have given any further trouble to himself, or any other on the subject. but his son,
                            after stating that he was the person who first mentioned to me the transaction respecting his father’s land, incloses me a
                            certificate (copied below) from mr Washington. in which certificate there being no mention of the condition, it is
                            presumeable he meant it as the substance of what he had communicated to mr T. Strode, & that the omission of that
                            circumstance really originated with himself however as it is sufficiently evident it did not originate with me, I have
                            requested of both the mr Strodes to think no more about it, and to cease all further investigation of it. I salute you
                            with respect
                        
                            Th: Jefferson
                            
                        
                        
                            11th. April. 1806. I certify that there was a written solemn contract between myself & Genl. Lee for mr
                                John Strode’s farm on which he lives; but Genl. Lee not making arrangements with mr Strode so as to procure me a
                                title, that contract became void. long before the contract was annulled, I had informed mr Thos. Strode of it’s
                                existence. (signed) Samuel Washington
                        
                    